May 19, 2021


                                                                   Supreme Court

                                                                   No. 2019-152-Appeal.
                                                                   (P 09-333M)

               Jeffrey Murray                     :

                       v.                         :

               Christine Jones.                   :


               NOTICE: This opinion is subject to formal revision before
               publication in the Rhode Island Reporter. Readers are requested to
               notify the Opinion Analyst, Supreme Court of Rhode Island,
               250 Benefit Street, Providence, Rhode Island 02903, at Telephone
               222-3258 or        Email opinionanalyst@courts.ri.gov, of any
               typographical or other formal errors in order that corrections may be
               made before the opinion is published.
                                                          Supreme Court

                                                          No. 2019-152-Appeal.
                                                          (P 09-333M)

              Jeffrey Murray               :

                    v.                     :

             Christine Jones.              :

       Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                   OPINION

      Justice Long, for the Court. The plaintiff, Jeffrey Murray, appeals from the

Family Court’s denial of his motion to modify visitation and contact with the two

children he shares with the defendant, Christine Jones. This case came before the

Supreme Court pursuant to an order directing the parties to appear and show cause

why the issues raised in this appeal should not be summarily decided. After

considering the parties’ written and oral submissions and reviewing the record, we

conclude that cause has not been shown and that this appeal may be decided without

further briefing or argument. For the reasons set forth in this opinion, we affirm the

order of the Family Court.

                          Facts and Procedural History

      This dispute between Mr. Murray and Ms. Jones over Mr. Murray’s contact

with their two children dates back more than a decade. Initially denied visitation in

2010, when the children were ages four and two, Mr. Murray was later awarded
                                         -1-
supervised visitation, subject to drug and alcohol screens. However, Mr. Murray

failed to appear at a review hearing in October 2012 and was defaulted.1 By order

dated November 1, 2012, the court suspended all visitation “until Plaintiff files a

Motion for Visitation and complies with random screens.” Notwithstanding that

order, Mr. Murray subsequently saw the children in the spring of 2014. He has not

spoken with them since that visit, and he has been incarcerated at the Adult

Correctional Institutions since July 2015.

      On July 6, 2018, Mr. Murray filed a motion seeking visitation at the ACI twice

per month, four photographs of the children per month, and telephone calls with the

children three times per week. In support of his motion, Mr. Murray submitted

copies of cards and notes addressed to the children, as well as receipts for gifts. Ms.

Jones filed a written objection, asserting that Mr. Murray had no relationship with

the children and that he had not sought visitation with them during the time he was

out of prison in 2014.

      The parties appeared before a justice of the Family Court on August 22, 2018.

Mr. Murray testified that he “just want[ed] to be able to see [his] kids[.]” He

admitted “that a prison setting is not the ideal place to see children” but expressed

that he would like to see them after being released from prison.



1
  Mr. Murray later claimed that his failure to appear in court was due to
hospitalization.
                                         -2-
      Ms. Jones testified that she did not want Mr. Murray to establish a relationship

with the children because they had been through counseling and had, by then, been

through the “loss” of their father, Mr. Murray. However, she stated that she wanted

to ask the children if they would like to have any contact with him via telephone and

did not want to decide that for them.

      The trial justice indicated that he was not inclined to grant visitation but that

telephone calls, letters, and cards could be a possibility. He asked Ms. Jones to speak

with the children regarding the latter and stated that “perhaps they should speak with

a counselor on those issues, because ultimately some day he will, in fact, be released,

and how are you going to structure the relationship between father and the children?

That’s a bridge that’s going to have to be crossed at some point.” The trial justice

also expressed some concern with whether the court had jurisdiction over the

children, given that, at the time of the hearing, they had lived in Massachusetts for

over four years. The trial justice provided Mr. Murray with an opportunity to submit

a memorandum to him on that issue.

      When the parties appeared again before the trial justice on October 22, 2018,

he asked Mr. Murray how visitation would be in the best interests of the children.

Mr. Murray referenced “all the cards and letters * * * sent to [the] children over the

past few years” but made no argument regarding how visitation would be in their

best interests. He also discussed his lengthy history with the justice system and the

                                         -3-
reasons he should not be in prison. He concluded by admitting that he did not

“believe that prison [was] the best environment to see [his] children, and it would

hurt to actually see them in prison, and [he thought] it would hurt them.” In light of

that admission, he then asked the trial justice to allow him “at a minimum” to have

telephone calls with the children every week. Mr. Murray presented no further

testimony or documentary evidence in support of his motion.

      Prior to the close of testimony, Ms. Jones testified that she had asked the

children if they wanted to speak with or see Mr. Murray, and she testified that they

said they did not. The trial justice then issued a ruling from the bench, finding that

there was “not a scintilla of evidence” in the record as to how it was in the children’s

best interests to see or communicate with Mr. Murray. The trial justice accepted as

credible Ms. Jones’s testimony that the children did not want to speak with Mr.

Murray and noted that testimony was unrebutted. Based on those findings, the trial

justice denied Mr. Murray’s motion.

      Thereafter, on July 22, 2019, the trial justice entered an order deciding that

Rhode Island maintained jurisdiction over the case; denying Mr. Murray’s motion

for modification of the visitation order while he was incarcerated; and determining




                                          -4-
that it was not in the children’s best interests to have visitation or telephone or letter

contact with Mr. Murray while he was incarcerated. Mr. Murray appealed.2

      Mr. Murray raises various arguments on appeal, only some of which were

preserved for review by this Court.3 He contends that the trial justice erred in finding

a lack of evidence to demonstrate that it was in the children’s best interests to visit

or have contact with him, and he points to photographs of himself with the children

and letters, cards, and books that he sent to the children as that evidence. He further

contends that the trial justice should not have accepted Ms. Jones’s “biased”

testimony as credible because there was nothing in the record to corroborate it. He

also maintains that the trial justice should have interviewed the children or had a

child psychologist interview the children.

      The question before this Court is whether the Family Court erred in denying

Mr. Murray’s request to restore visitation and mandate contact with the children,




2
  The plaintiff filed an incorrect notice of appeal on November 13, 2018, and a
proper—although premature—notice of appeal on April 5, 2019. Mr. Murray’s
premature notice of appeal is valid because the final order was, in fact, later entered.
See State v. Rolle, 84 A.3d 1149, 1154 n.6 (R.I. 2014) (premature notice of appeal
timely where final order entered nearly ten months after its filing).
3
  During oral argument before this Court, Mr. Murray asserted that he believed that
the question of jurisdiction was the only issue to be decided at the October 2018
hearing before the Family Court, and, thus, he was unprepared to argue the merits of
his motion for visitation in that court; however, he conceded that he did not ask for
a continuance. He also conceded before this Court that visitation at the ACI would
not be in the children’s best interests.
                                           -5-
where the trial justice found that there was no evidence to indicate that it is in their

best interests to have a relationship with Mr. Murray while he is incarcerated.

                              Modification of Visitation

      This Court reviews a Family Court’s decision on the issue of whether to

modify visitation on an abuse-of-discretion standard. Pacheco v. Marulanda, 108

A.3d 1007, 1011 (R.I. 2015). “A trial justice’s findings in this regard will not be

disturbed on appeal unless he or she overlooked or misconceived evidence or was

clearly wrong.” Laurence v. Nelson, 785 A.2d 519, 520 (R.I. 2001). However,

“[v]isitation rights are strongly favored and should be denied only in situations in

which the child’s physical, mental, or moral health would be endangered by contact

with the parent.” Id. “[I]t is well established that the court’s foremost consideration

when making a decision that affects visitation rights is the ‘best interests of the

child.’” Pacheco, 108 A.3d at 1011 (quoting Waters v. Magee, 877 A.2d 658, 664

(R.I. 2005)).

      We have previously held that the following factors, when relevant, must be

considered by the trial justice in order to determine the best interests of a child:

                “1. The wishes of the child’s parent or parents regarding
                the child’s custody.

                “2. The reasonable preference of the child, if the court
                deems the child to be of sufficient intelligence,
                understanding, and experience to express a preference.


                                          -6-
             “3. The interaction and interrelationship of the child with
             the child’s parent or parents, the child’s siblings, and any
             other person who may significantly affect the child’s best
             interest.

             “4. The child’s adjustment to the child’s home, school, and
             community.

             “5. The mental and physical health of all individuals
             involved.

             “6. The stability of the child’s home environment.

             “7. The moral fitness of the child’s parents.

             “8. The willingness and ability of each parent to facilitate
             a close and continuous parent-child relationship between
             the child and the other parent.” Pettinato v. Pettinato, 582
             A.2d 909, 913-14 (R.I. 1990) (footnotes omitted).

      In the present case, Mr. Murray has conceded—before both this Court and the

Family Court—that visitation at the ACI would “hurt” the children, and, thus, he has

waived the issue of visitation on appeal.

      Concerning the other forms of contact Mr. Murray requested—i.e., telephone

calls and letters—our review of the record reveals that the trial justice did not

overlook or misconceive evidence relevant to the Pettinato factors, nor were his

findings clearly wrong. Put simply, Mr. Murray failed to provide evidence with

respect to any of the Pettinato factors. As noted by the trial justice, when asked to

explain why the relief he sought would be in the children’s best interests, Mr. Murray

briefly referred to intermittent correspondence he had sent over the years and then

                                         -7-
complained at length about why he should not be in prison. The trial justice

reviewed the case history and noted Mr. Murray’s default for failure to appear at a

review hearing in October 2012. Furthermore, the trial justice determined that Ms.

Jones’s testimony was credible regarding her children’s disinterest in

communication with Mr. Murray, a finding that is entitled to our deference. See

Pacheco, 108 A.3d at 1012 (“It is well established that the credibility determinations

made by a trial justice sitting without a jury are entitled to substantial deference.”).

The trial justice was permitted to consider the children’s “reasonable preference” in

his decision, Pettinato, 582 A.2d at 913, and here, their preference was not to have

communication with Mr. Murray. Finally, the trial justice was not required to take

evidence from a child psychologist, a hypothetical expert from whom neither party

offered evidence or even engaged. See In re Alexis L., 972 A.2d 159, 170 (R.I. 2009)

(noting, in the context of termination of parental rights, that “we never have required

that a child be evaluated by a psychiatrist or psychologist before the Family Court

may properly terminate parental rights”). Thus, “[a]lthough there is a strong

presumption in favor of visitation,” Laurence, 785 A.2d at 522, we conclude that the

trial justice did not abuse his discretion by denying Mr. Murray’s motion.




                                          -8-
                                     Conclusion

         For the foregoing reasons, the plaintiff’s appeal is denied, and the order

appealed from is affirmed; the record in this case may be returned to the Family

Court.




                                         -9-
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET


Title of Case                        Jeffrey Murray v. Christine Jones.

                                     SU-2019-0152-Appeal
Case Number                          (P 09-333M)


Date Opinion Filed                   May 19, 2021

                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Written By                           Associate Justice Melissa A. Long


Source of Appeal                     Providence County Family Court


Judicial Officer from Lower Court    Associate Justice Felix E. Gill

                                     For Plaintiff:

                                     Jeffrey S. Murray, Pro Se
Attorney(s) on Appeal
                                     For Defendant:

                                     Christine A. Jones, Pro Se




SU-CMS-02A (revised June 2020)